


Exhibit 10.3




Grantee:  ___________________________

 

Grant Date:  May 11, 2005

Number of Shares:  __________

   



Dear Member of the Board of Directors:

 

Re:

Restricted Stock Award

                    I am pleased to inform you that Spartan has granted to you
the number of restricted shares of Spartan's Common Stock described above under
the Spartan Stores, Inc. 2001 Stock Incentive Plan. By accepting this grant, you
agree that the restricted stock is subject to the terms and conditions of this
letter and the Plan (which are incorporated into this letter by reference). If
there is any conflict between the terms of the Plan and this letter, the terms
of the Plan will control.

                    Restricted Stock Grant. Spartan grants to you the number of
shares of Spartan Common Stock set forth above, all of which are subject to
restrictions imposed under this letter and the Plan (the "Restricted Shares").

                    Transferability. Until the restrictions lapse as set forth
below, the Plan provides that the Restricted Shares are generally not
transferable by you except by will or according to the laws of descent and
distribution, and further provides that all rights with respect to the
Restricted Shares are exercisable during your lifetime only by you, your
guardian, or your legal representative.

                    Lapsing of Restrictions. Except as otherwise provided in
this letter, the restrictions imposed on the Restricted Shares shall lapse on
the earlier of (i) your retirement as a director of Spartan, (ii) your death or
Disability, or (iii) May 11, 2008. For purposes of this letter, you would be
deemed to be "disabled" if, by reason of accident, physical illness or mental
illness, you were unable to fulfill your normal responsibilities as a director
of Spartan for a continuous period of six months. If you are removed as a
director, the restrictions imposed on the Restricted Shares will not lapse and
you shall have no further rights to the Restricted Shares. The lapsing of the
restrictions imposed on the Restricted Shares shall occur at the times provided
in the Plan if you enter into Competition (as defined in the Plan) with Spartan.
The period during which Restricted Shares are subject to restrictions imposed by
the Plan and under this letter are referred to in this letter as "Restricted
Periods."

                    Shareholder Rights. During the Restricted Period(s), you
shall have all voting, dividend, liquidation, and other rights with respect to
the Restricted Shares held of record by you as if you held unrestricted Common
Stock; provided, however, that the unvested portion of any Restricted Shares
award shall be subject to any restrictions on transferability or risks of
forfeiture imposed pursuant to this letter or the Plan. Any noncash dividends or
distributions paid with respect to unvested Restricted Shares shall be subject
to the same restrictions as those relating to the Restricted Shares awarded
under this letter agreement. After the restrictions applicable to the Restricted
Shares lapse, you shall have all shareholder rights, including the right to
transfer the




--------------------------------------------------------------------------------


shares, subject to such conditions as Spartan may reasonably specify to ensure
compliance with federal and state securities laws.

                    Certifications. You represent and warrant that you are
acquiring the Restricted Shares for your own account and investment and without
any intent to resell or distribute the Restricted Shares. You shall not resell
or distribute the Restricted Shares after any Restricted Period except in
compliance with such conditions as Spartan may reasonably specify to ensure
compliance with federal and state securities laws.

                    Binding Effect; Amendment. This letter agreement and the
Plan shall be binding upon, and shall inure to the benefit of, the parties
hereto and their respective heirs, successors and permitted assigns. This letter
agreement shall not be modified except in a writing executed by you and Spartan.

 

Very truly yours,

             

Craig C. Sturken

 

Chairman, President & CEO

















2

--------------------------------------------------------------------------------